[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 320 
The contract of insurance was against loss by fire on the plaintiff's stock of fire-works and merchandise, hazardous and extra hazardous. The only description of fire-works to be found in any class of hazards annexed to the policy denominated hazardous or extra hazardous is fire-crackers. There is mentioned, in a separate class of hazards denominated specially hazardous, fire-works, but no mention is made of the kind or description; and inasmuch as there was, at the time the contract of insurance was made, an ordinance of the common council of the city of New York in force prohibiting "works of brilliant-colored fires" from being stored within the city limits, and as fire-works are of various kinds and in different degrees dangerous, we are not to presume that the agreement to insure the plaintiff against loss was intended to cover an article so specially hazardous that he had no right to store it; but that fire-works, in the sense in which the term was used, had reference to such fire-works as were in the prohibition excepted or might by permission be kept for retailing. The prohibited article was kept in the defendant's store, surrounded by other merchandise covered by the policy, and the evidence at leasttended to prove that the risk was thereby increased; and hence, if upon the whole case the defendant was not entitled to a nonsuit, he was entitled *Page 322 
to have the question whether the risk was not thereby increased submitted to the jury.
The order for a new trial was properly granted and should be affirmed, and judgment absolute rendered against plaintiff, with costs.
All concur.
Order affirmed and judgment accordingly.